Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on November 30, 2021 in response to the Office action (OA) mailed on September 1, 2021 have been fully considered. 

Support for claim 1 amendment “the polymeric films defining the first and second major surfaces” and “a first peelable adhesive” and “second peelable adhesive” can be found in Figure 1 and paragraph 0045 of US Patent Application Publication No. 20190048233 A1 of the present application (“the published application”).  Support for claim 3 amendment can be found in paragraph 0045 of the published application. 

The objection to claim 4 is withdrawn in view of applicant’s amendment to claim 4.
The 35 USC 112(b) and the 35 USC 112 (d) rejections of claim 3 are withdrawn in view of applicant’s amendment to claim 3.

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1, 2, 4, 6, 8-11, and 13-20 as being unpatentable over Bries et al. (US 6001471) is withdrawn. 

In view of applicant’s amendment, a new rejection under the 35 USC 112(b) is made. 
In view of applicant’s amendment, a new rejection under 35 USC 102/103 is made over Galush et al. (US 20100307658 A1). 

   Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “the peelable adhesive”.  There is a lack of antecedent basis with respect to this limitation in the claim.  The peelable adhesive should be recited as the first peelable adhesive. 






Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Galush et al. (US 20100307658 A1).

As to claim 1, Galush discloses a multilayer flashing tape (adhesive article) comprising a viscoelastic core layer that includes a PSA (0003, 0025-0026), a first elastomeric skin bonded to the first major surface of the core layer, and a second elastomeric skin bonded to the second major surface of the core layer (0003).  Galush further discloses that the skin layers include thermoplastic film forming polymers (0029).  As such, the first and the second elastomeric skin of Galush equate to the two polymeric films as claimed.   Further, skin/core(PSA)/skin composite of Galush equates to claimed multilayer carrier consisting of two polymeric films and a core 

Galush discloses that at least a portion of the exposed surface of the first and the second elastomeric skin layer is coated with a PSA (0005, 0032-0034).  As to claim 1 limitation of the adhesive being peelable (first peelable adhesive and a second peelable adhesive), Galush does not explicitly refer the PSA as being peelable.  However, it is submitted that the phrase “peelable adhesive” is broad without setting forth specific characteristic of the peelable adhesive (e.g. structure, composition, properties etc.).  It is submitted that no difference is seen between the claimed peelable adhesives and the PSA of Galush.  Galush further discloses that a release liner may be applied over the adhesive to protect the adhesive until the multilayer flashing is ready for use (0035).  A person having ordinary skill in the art would recognize that the adhesive would have to be peelable from the liner in order for liner to be removed from the adhesive prior to the use of the flashing tape.  Accordingly, the PSA of Galush inherently equates to the first and second peelable adhesives as claimed.  Alternatively, it would have been obvious to provide adhesive that is peelable so that the flashing tape of Galush can be removed and can be replaced with a new flashing tape. 

As to claim 1 limitation of the thickness of the multilayer carrier, Galush discloses that the multilayered film flashing material has total thickness of no greater than about 410 microns exclusive of the PSA (0020), which converts to 16.1 mils (1 µm = 0.039 

As to claim 1, Galush does not explicitly disclose property of the adhesive article having stress relaxation of between 5% and 100% after 10 seconds as measured by texture analysis. However, it is submitted that no difference is seen between the claimed adhesive article and the flashing tape of Galush as set forth previously in terms of structure and/or composition.  Accordingly, it is reasonable to presume that the aforementioned property would inherently be present in the flashing tape of Galush.  Alternatively, the claimed property would obviously be present once the flashing tape of Galush is provided. MPEP 2112.01 (I). 

As to claim 2, Galush discloses that the viscoelastic core layer includes acrylics, especially those having long chain alkyl groups (0025), which is interpreted to suggest claimed (meth)acrylic polymer. 

As to claim 4, Galush discloses first and second elastomeric skins on both sides of the core layer (0003). 



As to claim 7, Galush discloses PSA containing block or random styrene elastomers and tackifier (0026).

As to claim 8, Galush discloses ethylene-vinyl acetate copolymer as material for first and second skin layers (0029). 

As to claim 9, Galush discloses that the multilayered film flashing material has total thickness of no greater than about 410 microns exclusive of the PSA (0020), which converts to 16.1 mils (1 µm = 0.039 mil) and it is within the claimed thickness of the multilayer carrier of about 10 mils to 30 mils.  Alternatively, a person having ordinary skill in the art would have found it obvious to select a workable thickness of the multilayer carrier, including the claimed, motivated by the desire to form the carrier having suitable strength and flexibility. 

As to claim 10, Galush discloses that at least a portion of the exposed surface of the first and second elastomeric skin layer is coated with a PSA (0005), which suggests that the second peelable adhesive is directly adjacent to at least a portion of the major surface of the multilayer carrier. 



As to claims 13-15, and 17, Galush does not explicitly disclose properties of the stress relaxation, shear strength, and abhesive article has the tensile strength at break sufficiently high so that the multilayer carrier will not rupture prior to being removed from an adherend as claimed.  However, it is submitted that no difference is seen between the claimed adhesive article and the flashing tape of Galush as set forth previously in terms of structure and/or composition.  Accordingly, it is reasonable to presume that the aforementioned properties would inherently be present in the flashing tape of Galush.  Alternatively, the claimed properties would obviously be present once the flashing tape of Galush is provided. MPEP 2112.01 (I). 

As to claim 18, Galush discloses a step of adhering the flashing tape to a fenestration joints and surfaces adjacent to or within the fenestration (0008). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galush et al. (US 20100307658 A1) as applied to claim 1 above, and further in view of Sakurai et al. (US 20080311332 A1).

Galush is silent as to disclosing claims 3, 16, and 18-20.

Sakurai discloses PSA composition and PSA tape (0001).  The PSA tape of Sakurai includes a sheet line support 11 and sheet like supports 12a and 12b integrally laminated on both surfaces of the support 11 (0045). Sakurai further discloses that the supports 12a and 12b are composed of a solid polymer film (0045).  

As to claim 3, Further, Sakurai discloses that the polymer film can be composed of a single layer or composed of two or more polymer films (0068).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use either single layer polymeric film or a multilayer polymeric film, motivated by the desire to form the flashing tape of Galush having suitable strength and flexibility.  Moreover, mere duplication of parts (e.g. use of multilayer film instead of a 

As to claim 16, Sakurai discloses that the thickness of the PSA layer can be varied over a wide range and the thickness is usually from about 10 to 1,000 µm (0099).  Sakurai further discloses that within this thickness rage, a thicker layer is liable to facilitate removal of the PSA tape as compared with a thinner layer (0099).  Given that the claimed thickness range of 1 µm to 1 mm (1,000 µm) overlaps or lies within the thickness range disclosed by Sakura as set forth above, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the thickness of the peelable adhesive as claimed and as rendered obvious by Sakurai, motivated by the desire to form an adhesive layer having desired removability and strength. 

As to claims 19 and 20, Galush does not explicitly disclose these claims. However, as to claim 19, a person having ordinary skill in the art would have found it obvious to peel the flashing tape of Galush from the adherend, motivated by the desire to replace the flashing tape with a new flashing tape, if needed.  As to claim 20, pulling an adhesive tape from an angle of 35° or greater is generally known in the art. Specifically, Sakurai discloses removal of the PSA tape at an angle of about 35° or less (0041).  It is submitted that the recitation “about 35°C” includes 35° and value that is . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galush et al. (US 20100307658 A1) as applied to claim 1 above, and further in view of Donatas, Satas “Handbook of Pressure Sensitive Adhesive Technology”. 

Galush discloses that the viscoelastic material of the core layer includes acrylics (0025).   

Galush does not explicitly disclose claim 5. 

It is submitted that Satas is cited to show that it is understood in the acrylic adhesive art to crosslink (meth)acrylic polymer.  Satas discloses acrylic adhesives (see pages 444-445), which include (meth)acrylic polymer (see page 445, under “COMPOSITION”).  Satas discloses that crosslinking improves the creep and shear resistance of PSA in general.  According to Satas, such improvement is necessary for acrylic polymers because in most cases it is difficult to produce sufficiently high molecular weights of uncrosslinked acrylic copolymers.  Page 458, under “CROSSLINKING”).  

. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galush et al. (US 20100307658 A1) as applied to claim 1 above, and further in view of a book “Pressure-Sensitive Adhesives Technology” by Istavan Benedek et al., page 77 and page 80.

Galush does not disclose claim 12. 

Benedek is cited to show that it is generally understood in the adhesive art that the PSA should have Tg of about -15°C to -5°C or less given that the PSA have to be liquid at room temperature and within the bond (page 77, second full paragraph under “Values of Tg for Adhesives”).  Moreover, Bendek discloses that common acrylic PSAs possesses Tg range of -40 to -60°C (see page 80).   Galush discloses that the PSA includes acrylics (0032).  It would have been obvious to form a PSA having suitable Tg including the claimed and as rendered obvious by Benedek, motivated by the desire to form adhesive layer that can form a bond with an adherend. 



Response to Arguments

Applicant’s arguments filled on November 30, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 7, 2022